Case:20-15060-EEB Doc#:25 Filed:09/18/20                  Entered:09/18/20 10:56:29 Page1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )     Case No. 20-15060 EEB
SUSAN AMINA ELIYA,                  )     Chapter 7
                                    )
                  Debtor.           )
______________________________________________________________________________

              OBJECTION TO DEBTOR’S CLAIM OF EXEMPTION
______________________________________________________________________________

      Jeffrey A. Weinman, chapter 7 trustee, by and through his counsel Wadsworth Garber
Warner Conrardy, P.C., for his objection to Debtor’s claim of exemption, states as follows:

                                              Background

       1.     Susan Amina Eliya (“Debtor”) filed a voluntary petition for relief under chapter 7 of
the Bankruptcy Code on July 27, 2020 (the “Petition Date”).

      2.      Jeffrey A. Weinman is the duly appointed trustee (the “Trustee”) of the Debtor’s
bankruptcy estate (“Estate”).

        3.     Property of the Estate includes real property with the address of 2 Adams Street, Unit
705, Denver, Colorado 80206 (the “Property”). On Debtor’s Schedule C, she claimed an exemption
to the Property in the amount of $75,000 pursuant to C.R.S. § 38-41-201(a).

       4.      The Property is subject to a second position deed of trust that Trustee asserts may be
avoidable, recovered and preserved pursuant to 11 U.S.C. §§ 544, 547, 548, 550 and 551.

                                               Argument

         5.      Section 522(g) provides as follows:

         Notwithstanding sections 550 and 551 of this title, the debtor may exempt under
         subsection (b) of this section property that the trustee recovers under section
         510(c)(2), 542, 543, 550, 551, or 553 of this title, to the extent that the debtor could
         have exempted such property under subsection (b) of this section if such property
         had not been transferred, if—

              (1)(A) such transfer was not a voluntary transfer of such property by the debtor;
              and

              (B) the debtor did not conceal such property; or
Case:20-15060-EEB Doc#:25 Filed:09/18/20                 Entered:09/18/20 10:56:29 Page2 of 2




             (2) the debtor could have avoided such transfer under subsection (f)(1)(B) of this
             section.

       6.     While Trustee is not required to file a pleading with the Court to preserve his rights
under § 522(g), he is doing so out of an abundance of caution. See In re Kuhnel, 495 F.3d 1177,
1181-1182 (10th Cir. 2007) (while trustee normally has to object to claims of exemption within 30
days of the meeting of creditors, a formal objection is not required to preclude payment to debtor
under § 522(g) when trustee has recovered a voluntary transfer made by debtor).

       7.      Should Trustee prevail on his avoidance claims, Debtor will no longer enjoy an
exemption in the Property. Id. at 1182; see In re Bryant, 221 B.R. 262, 264 (Bankr. D. Colo. 1998)
(disregarding claim of homestead exemption under § 522(g) because trustee avoided debtor’s
fraudulent conveyance of one-half interest in property to non-debtor husband).

        8.     For the above reasons, the claim of exemption to the Property should be denied
subject to Trustee prevailing on his avoidance claims.

       9.       Trustee reserves the right to amend this objection as more information becomes
available.

      WHEREFORE, Trustee requests entry of an order of the Court denying the Debtor’s claim of
exemption in the Property and granting such other and further relief as deemed proper.

DATED this 18th day of September, 2020.

                                        Respectfully submitted,

                                        WADSWORTH GARBER WARNER CONRARDY, P.C.

                                        /s/ Aaron J. Conrardy
                                        Aaron J. Conrardy, #40030
                                        2580 West Main Street, Suite 200
                                        Littleton, Colorado 80120
                                        303-296-1999 / 303-296-7600 FAX
                                        aconrardy@wgwc-law.com
                                        Attorneys for Jeffrey A. Weinman, chapter 7 trustee
